Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered October 25, 1972, convicting him of criminal possession of a dangerous drug in the fourth degree, upon a jury verdict, and sentencing him to one year in the Hew York City Correctional Institution. The appeal also brings up for review an order of the same court, dated October 3,1972, which denied a motion to suppress physical evidence, after a hearing. Judgment and order reversed, on the law and the facts, motion to suppress evidence granted, and indictment dismissed. We are of the opinion that there was no probable cause for defendant’s arrest. Therefore, the subsequent warrantless search was invalid and any property seized as a result thereof should have been suppressed. If we were not dismissing the indictment, *750we would order a new trial because of the prejudicial conduct by the prosecuting attorney when he stipulated with the attorneys for co defendants Jones and Stewart that, in return for their pleas of guilty, they would not testify at the trial of defendants Turner or Bolds, either on behalf of the People or on behalf of defendants Turner or Bolds. This deprived defendants Turner and Bolds of testimony by the codefendants which might have been exculpatory. Hopkins, Acting P. J., Cohalan, Christ, Benjamin and Munder, JJ., concur.